Citation Nr: 1727854	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-41 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected status post arthroscopy, right knee with residual scar, for the period prior to June 3, 2013.

2.  Entitlement to a rating in excess of 30 percent for service-connected status post arthroplasty, right knee with residual scar, (previously characterized as status post arthroscopy) as of August 1, 2014. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 2001.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from November 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The November 2008 rating decision, in pertinent part, continued a 10 percent rating for service-connected right knee status-post arthroscopy with residual scar.  The Board notes that the Veteran specifically limited his appeal in his December 2009 VA form 9 to the issue of an increased rating for his right knee disability as reflected on the title page.  The February 2010 rating decision, in pertinent part, denied entitlement to a TDIU. The Veteran specifically limited his appeal in his March 2012 VA form 9 to the issue of entitlement to a TDIU.  

A June 2014 rating decision continued the 10 percent rating for his service connected right knee disability for the period prior to June 3, 2013, assigned a 100 percent temporary total disability rating for the Veteran's service-connected right knee disability after his total right knee replacement, effective June 3, 2013 and then assigned a 30 percent disability rating, effective August 1, 2014.  Thus, the Board's consideration of the claim for higher ratings for the Veteran's service-connected right knee disability, both before and after his knee replacement, excludes the time period for which a temporary total rating was in effect.

In his December 2009 and March 2012 Substantive Appeals (VA Form 9), the Veteran requested a hearing before the Board at the RO.  In September 2016, the Veteran requested to have his hearing before the Board cancelled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that his service-connected right knee status-post arthroplasty residual scar is more severe than currently rated.  The Board notes that it has been more than six years since the Veteran underwent a VA examination to address the severity of his knee disability.  His last VA examination concerning his knee disability was in December 2010.  Further, the Board also notes that a VA examination has not been performed since the Veteran underwent a total right knee replacement on June 3, 2013.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected knee disability, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board further notes that, because the increased rating claim for his right knee disability is being remanded for additional development and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected right knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The examiner should address whether the Veteran's functional ability is limited during flare-ups or when the right knee is used repeatedly over a period of time. The examiner should provide the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

The examiner should also comment on the effects of the service-connected right knee disability on the Veteran's ability to function in an occupational environment.

The examiner should set forth the complete rationale for all conclusions reached.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




